182 Mich. App. 163 (1989)
451 N.W.2d 541
CHILINGIRIAN
v.
CITY OF FRASER
Docket No. 113359.
Michigan Court of Appeals.
Decided October 30, 1989.
Kenneth H. Karam, for plaintiff.
Plunkett & Cooney, P.C. (by Ernest R. Bazzana, Anthony J. Rusciano, and Michael J. Barton), for defendants.
Before: MacKENZIE, P.J., and MARILYN KELLY and T.M. BURNS,[*] JJ.
PER CURIAM.
Plaintiff appeals by leave granted from an order of the circuit court granting defendants' motion for a change of venue pursuant to MCR 2.222. We reverse.
On October 19, 1987, plaintiff filed a lawsuit in Wayne Circuit Court under the Whistleblowers' Protection Act, MCL 15.361 et seq.; MSA 17.428(1) et seq., alleging that he was discharged from his job as attorney for defendant City of Fraser because he was about to disclose certain irregularities and potential violations by the municipality. The court granted defendants' motion for a change of venue, finding there was no nexus or connection to Wayne County, and plaintiff's suit was transferred to Macomb Circuit Court for the convenience of the parties and the witnesses.
*165 The Whistleblowers' Protection Act is designed to protect "employees who report a violation or suspected violation of state, local, or federal law...." Statement of Purpose, 1980 PA 469. The act's venue provision allows suit to be brought in the "county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides or has their principal place of business." MCL 15.363(2); MSA 17.428(3)(2).
Plaintiff claims that the favorable venue provision allowing suit to be brought in the county where the complainant resides suggests that the Legislature intended to protect the plaintiff from the potential prejudice of trial in the same county where the defendant municipality and its officials are located. We agree.
Although the trial court's decision on a change of venue motion is discretionary, the moving party has the burden of demonstrating inconvenience or prejudice, and a persuasive showing must be made. Duyck v International Playtex, Inc, 144 Mich App 595, 599; 375 NW2d 769 (1985). Furthermore, plaintiff's initial choice of venue is to be accorded deference. Id. With the protective purpose of the Whistleblowers' Protection Act in mind, we are not persuaded that the moving parties met their burden of demonstrating inconvenience or prejudice to such an extent that plaintiff's choice of forum should be ignored. The inconvenience caused by travel between two adjoining counties does not constitute a "persuasive showing" of inconvenience or prejudice which would justify a change of venue. Therefore, we find that the lower court abused its discretion in changing the venue in this case.
Reversed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.